DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10193665 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejections to claims 1-20 previously set forth in the Non-Final Office Action mailed 8/20/2020 are withdrawn.

Response to Amendment
Amendments filed on 3/16/2020 are entered for prosecution. Claims 1-20 remain pending in the application.

Applicant’s amendments to claims have overcome each and every rejection based on 35 USC § 112 to the claims previously set forth in the Non-Final Office Action mailed 8/20/2020.

Response to Arguments
Applicant's arguments in a reply filed 3/16/2021 (hereafter, Reply) have been considered but are moot because the arguments are based on newly added limitations in the amendment and new ground of rejections using a newly introduced reference (Kurita) are applied in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damm et al. (US 20080065760 A1, hereafter Damm) in view of Kurita (US 20120039339 A1).

Regarding claim 1, Damm discloses an apparatus (Fig.3, PE1) associated with a network device (Fig.3, PE1), comprising:
	 one or more processors (Fig.3, PE1) communicatively coupled to one or more ports of the network device (Fig.3, PE1), wherein the one or more ports ([0007] An in-band OAM approach for network diagnostic, which relies on OAM fault management messages, sends OAM fault messages on the same channels as user data without reservation of a separate control channel. As shown in Table 1 (prior art), each network layer has its in-band fault management mechanism (e.g., set of OAM messages), which normally follows the same formal diagnostic protocol (e.g., pro-active detection, on-demand verification, on-demand localization, etc). Connectivity is tested in this diagnostic protocol by pro-actively sending repeatedly a stream of periodical Hello messages. Nodes expect to receive Hello messages from their neighbors. An absence of reception of these messages is interpreted as loss of connectivity. In Ethernet context, these Hello messages are referred to as Connectivity Checking messages. A layer may include its own mechanism for issuing Hello Messages or may use a separate mechanism such as, for example, Bi-directional Forwarding Detection (BFD). To verify that a problem reported by a Hello mechanism is tested in this diagnostic protocol, a network operator uses an on-demand ping-like tool to perform such verification. In Ethernet context, such an on-demand ping-like tool is referred to as LoopBack. In PW (Pseudo Wire) context, such an on-demand ping-like tool is referred to as VCCV (Virtual Circuit Connection Verification). A ping message is sent along a datapath, and a reply is sent along the return datapath. [0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).) have N (Fig.3, [0007] [0008] 3) packet services (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) whereas the one or more processors (Fig.3, PE1) have hardware capability to simultaneously support up to (Fig.3, [0007] [0008] Because PE1 performs a succession of point-to-point tests, PE1 has hardware capability to support up to 1 OAM session of ping-like tool or point-to-point test) M (Fig.3, [0007] [0008] 1) Operations, Administration, and Maintenance (OAM) sessions (Fig.3, 1 OAM session of ping-like tool or point-to-point test), M (Fig.3, [0007] [0008] 1) and N (Fig.3, [0007] [0008] 3) are integers, and N is greater than M (Fig.3, [0007] [0008] 3 > 1) such that OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) for all of the N (Fig.3, [0007] [0008] 3) packet services (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) are not simultaneously supported ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; Hence a succession of 3 point-to-point tests is not simultaneously supported), wherein the one or more processors (Fig.3, PE1) are configured to operate ([0007] An in-band OAM approach for network diagnostic, which relies on OAM fault management messages, sends OAM fault messages on the same channels as user data without reservation of a separate control channel) N (Fig.3, [0007] [0008] 3) OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) in a staggered manner ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; each test of point-to-point tests is staggered from each other) to support all of the N packet services with the hardware capability (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests).
Damm does not disclose the hardware capability of the one or more processors does not simultaneously support OAM sessions for all of the N packet services.
However, Kurita discloses hardware capability of one or more processors (Fig.5B, [0062] the edge node 1A) does not simultaneously support all of N packet services (Fig.5B, [0004] Techniques for transmitting data in a time-division manner (such as time division multiplexing (TDM)) are available. In TDM, one frame is segmented into a plurality of time slots (hereinafter simply referred to as a slot), and different data are transferred on a per slot basis. [0062] FIG. 5B diagrammatically illustrates the relationship between a slot and a frame in the edge node 1A. As illustrated in FIG. 5B, a fixed length frame having a variable-length slot is periodically repeated. For example, the edge node 1A transmits a control packet group for the transmission reservation of the data packet to the edge node 1D in a slot 1 in a given frame. Upon receiving an acknowledgement notification from the edge node 1D, the edge node 1A performs packet communication with the edge node 1D in the slot 1 on the next frame thereafter. Similarly, the edge node 1A transmits the control packet group to the edge node 1B in a slot 3 of a given frame. Upon receiving an acknowledgement notification from the edge node 1B, the edge node 1A performs packet communication with the edge node 1B in the slot 3 on the next frame thereafter.; Hence hardware capability of the edge node 1A does not support all of 3 packet services due to its TDM nature, wherein different data are transferred on a per slot basis).
 It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the hardware capability of the one or more processors of Damm not to simultaneously support OAM sessions for all of the N packet services of Damm as taught by Kurita, in (Damm, [0007]) by launching a succession of point-to-point tests (Damn, [0008]) by an edge node which is a TDM device (Kurita, [0004]).

Regarding claims 2, 10 and 16, Damm further discloses the staggered manner ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; each test of point-to-point tests is staggered from each other) scales the OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests; 3 OAM sessions are scaled in the staggered manner based on N being N) based on how much N (Fig.3, [0007] [0008] 3) is greater than N (Fig.3, [0007] [0008] 3).

Regarding claims 3, 11 and 17, Damm further the staggered manner ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; each test of point-to-point tests is staggered from each other) includes partitioning services (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) into measurement windows (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests are partitioned into measurement windows, each of the windows being a time period when each of 3 ping-like tools or 3 point-to-point tests is performed) for oversubscription (Fig.3, [0007] [0008] the partitioning is for oversubscription where one PE1 executes 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests).

Regarding claims 5, 13 and 19, Damm further discloses the OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) include transmission and reception of Packet Data ([0007] An in-band OAM approach for network diagnostic, which relies on OAM fault management messages, sends OAM fault messages on the same channels as user data without reservation of a separate control channel, [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests; Note that the in-band OAM approach, OAM sessions include transmission of ping, ((2), (4) and (6)) and reception of reply ((3), (5) and (7))) and computations based thereon ([0007] An absence of reception of these messages is interpreted as loss of connectivity. [0008] These known fault management mechanisms are efficient for their task of reporting and locating a connectivity problem, even along paths and nodes not managed by a single NMS. But, they do not help finding the existence and root cause of other problems. They can be extended for other uses such as, for example, piggybacking timestamps for delay measurements. [0012] Concepts for more sophisticated approaches for network management and diagnostics have been touched upon for some time. More specifically, sophisticated methods include correlation analysis whether deterministic (e.g., intelligent agents, expert systems, rule-based, etc) or probabilistic (heuristics, Bayesian inference, fuzzy logic, etc). The input data for such correlation analysis usually includes sets of MIB queries, regular active monitoring (i.e. connectivity) and/or active performance measurement (e.g., delay, delay variation, losses).).

Regarding claim 6, 14, and 20, Damm further discloses the OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) includes one or more delay measurements ([0008] delay measurements, [0012] active performance measurement (e.g., delay)) and loss measurements ([0012] active performance measurement (e.g., losses)) performed ([0008] These known fault management mechanisms are efficient for their task of reporting and locating a connectivity problem, even along paths and nodes not managed by a single NMS. But, they do not help finding the existence and root cause of other problems. They can be extended for other uses such as, for example, piggybacking timestamps for delay measurements. [0012] Concepts for more sophisticated approaches for network management and diagnostics have been touched upon for some time. More specifically, sophisticated methods include correlation analysis whether deterministic (e.g., intelligent agents, expert systems, rule-based, etc) or probabilistic (heuristics, Bayesian inference, fuzzy logic, etc). The input data for such correlation analysis usually includes sets of MIB queries, regular active monitoring (i.e. connectivity) and/or active performance measurement (e.g., delay, delay variation, losses).) through associated Packet Data Unit (PDUs) (Fig.3, ping, ((2), (4) and (6)) and reply ((3), (5) and (7))).

Regarding claim 7, Damm further discloses the OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) provide a statistical view ([0012] Concepts for more sophisticated approaches for network management and diagnostics have been touched upon for some time. More specifically, sophisticated methods include correlation analysis whether deterministic (e.g., intelligent agents, expert systems, rule-based, etc) or probabilistic (heuristics, Bayesian inference, fuzzy logic, etc). The input data for such correlation analysis usually includes sets of MIB queries, regular active monitoring (i.e. connectivity) and/or active performance measurement (e.g., delay, delay variation, losses).) of an associated packet service (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) and the statistical view ([0012] correlation analysis) converges over time based on the staggered manner ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; each test of point-to-point tests is staggered from each other) to actual real-time measurements ([0012] active performance measurement (e.g., delay, delay variation, losses).).

Regarding claim 8, Damm further discloses the one or more processors (Fig.3, PE1) are configured to provide results (Fig.3, (8)) of the OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) to a management system (Fig.3, NMS).

Regarding claim 9, Damm discloses a network device (Fig.3, PE1) configured to perform Operations, Administration, and Maintenance (OAM) scaling, the network device comprises:
	 one or more ports (Fig.3, one or more ports of PE1); and
	 one or more processors (Fig.3, PE1), wherein the one or more ports ([0007] An in-band OAM approach for network diagnostic, which relies on OAM fault management messages, sends OAM fault messages on the same channels as user data without reservation of a separate control channel. As shown in Table 1 (prior art), each network layer has its in-band fault management mechanism (e.g., set of OAM messages), which normally follows the same formal diagnostic protocol (e.g., pro-active detection, on-demand verification, on-demand localization, etc). Connectivity is tested in this diagnostic protocol by pro-actively sending repeatedly a stream of periodical Hello messages. Nodes expect to receive Hello messages from their neighbors. An absence of reception of these messages is interpreted as loss of connectivity. In Ethernet context, these Hello messages are referred to as Connectivity Checking messages. A layer may include its own mechanism for issuing Hello Messages or may use a separate mechanism such as, for example, Bi-directional Forwarding Detection (BFD). To verify that a problem reported by a Hello mechanism is tested in this diagnostic protocol, a network operator uses an on-demand ping-like tool to perform such verification. In Ethernet context, such an on-demand ping-like tool is referred to as LoopBack. In PW (Pseudo Wire) context, such an on-demand ping-like tool is referred to as VCCV (Virtual Circuit Connection Verification). A ping message is sent along a datapath, and a reply is sent along the return datapath. [0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).) have N (Fig.3, [0007] [0008] 3) packet services (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) whereas the one or more processors (Fig.3, PE1) have hardware capability to simultaneously support up to (Fig.3, [0007] [0008] Because PE1 performs a succession of point-to-point tests, PE1 has hardware capability to support up to 1 OAM session of ping-like tool or point-to-point test) M (Fig.3, [0007] [0008] 1) Operations, Administration, and Maintenance (OAM) sessions (Fig.3, 1 OAM session of ping-like tool or point-to-point test), M (Fig.3, [0007] [0008] 1) and N (Fig.3, [0007] [0008] 3) are integers, and N is greater than M (Fig.3, [0007] [0008] 3 > 1) such that OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) for all of the N (Fig.3, [0007] [0008] 3) packet services (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) are not simultaneously supported ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; Hence a succession of 3 point-to-point tests is not simultaneously supported), wherein the one or more processors (Fig.3, PE1) are configured to operate ([0007] An in-band OAM approach for network diagnostic, which relies on OAM fault management messages, sends OAM fault messages on the same channels as user data without reservation of a separate control channel) N (Fig.3, [0007] [0008] 3) OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) in a staggered manner ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; each test of point-to-point tests is staggered from each other) to support all of the N packet services with the hardware capability (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests).
Damm does not disclose the hardware capability of the one or more processors does not simultaneously support OAM sessions for all of the N packet services.
(Fig.5B, [0062] the edge node 1A) does not simultaneously support all of N packet services (Fig.5B, [0004] Techniques for transmitting data in a time-division manner (such as time division multiplexing (TDM)) are available. In TDM, one frame is segmented into a plurality of time slots (hereinafter simply referred to as a slot), and different data are transferred on a per slot basis. [0062] FIG. 5B diagrammatically illustrates the relationship between a slot and a frame in the edge node 1A. As illustrated in FIG. 5B, a fixed length frame having a variable-length slot is periodically repeated. For example, the edge node 1A transmits a control packet group for the transmission reservation of the data packet to the edge node 1D in a slot 1 in a given frame. Upon receiving an acknowledgement notification from the edge node 1D, the edge node 1A performs packet communication with the edge node 1D in the slot 1 on the next frame thereafter. Similarly, the edge node 1A transmits the control packet group to the edge node 1B in a slot 3 of a given frame. Upon receiving an acknowledgement notification from the edge node 1B, the edge node 1A performs packet communication with the edge node 1B in the slot 3 on the next frame thereafter.; Hence hardware capability of the edge node 1A does not support all of 3 packet services due to its TDM nature, wherein different data are transferred on a per slot basis).
 It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the hardware capability of the one or more processors of Damm not to simultaneously support OAM sessions for all of the N packet services of Damm as taught by Kurita, in order to use an on-demand ping-like tool to perform such verification (Damm, [0007]) by launching a succession of point-to-point tests (Damn, [0008]) by an edge node which is a TDM device (Kurita, [0004]).

Regarding claim 15, Damm discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a device ([0059] Referring now to instructions processible by a data processing device, it will be understood from the disclosures made herein that methods, processes and/or operations adapted for carrying out network diagnostic functionality as disclosed herein are tangibly embodied by computer readable medium having instructions thereon that are configured for carrying out such functionality. In one specific embodiment, the instructions are tangibly embodied for carrying out the method 100 disclosed above. The instructions may be accessible by one or more data processing devices from a memory apparatus (e.g. RAM, ROM, virtual memory, hard drive memory, etc), from an apparatus readable by a drive unit of a data processing system (e.g., a diskette, a compact disk, a tape cartridge, etc) or both. Accordingly, embodiments of computer readable medium in accordance with the presenting invention include a compact disk, a hard drive, RAM or other type of storage apparatus that has imaged thereon a computer program (i.e., instructions) adapted for carrying out network diagnostic functionality in accordance with the present invention.), wherein the device (Fig.3, PE1) is communicatively coupled to one or more ports (Fig.3, one or more ports of PE1), wherein the one or more ports (Fig.3, one or more ports of PE1) operate ([0007] An in-band OAM approach for network diagnostic, which relies on OAM fault management messages, sends OAM fault messages on the same channels as user data without reservation of a separate control channel. As shown in Table 1 (prior art), each network layer has its in-band fault management mechanism (e.g., set of OAM messages), which normally follows the same formal diagnostic protocol (e.g., pro-active detection, on-demand verification, on-demand localization, etc). Connectivity is tested in this diagnostic protocol by pro-actively sending repeatedly a stream of periodical Hello messages. Nodes expect to receive Hello messages from their neighbors. An absence of reception of these messages is interpreted as loss of connectivity. In Ethernet context, these Hello messages are referred to as Connectivity Checking messages. A layer may include its own mechanism for issuing Hello Messages or may use a separate mechanism such as, for example, Bi-directional Forwarding Detection (BFD). To verify that a problem reported by a Hello mechanism is tested in this diagnostic protocol, a network operator uses an on-demand ping-like tool to perform such verification. In Ethernet context, such an on-demand ping-like tool is referred to as LoopBack. In PW (Pseudo Wire) context, such an on-demand ping-like tool is referred to as VCCV (Virtual Circuit Connection Verification). A ping message is sent along a datapath, and a reply is sent along the return datapath. [0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).) N (Fig.3, [0007] [0008] 3) packet services (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) whereas the device (Fig.3, PE1) has hardware capability to simultaneously support up to (Fig.3, [0007] [0008] Because PE1 performs a succession of point-to-point tests, PE1 has hardware capability to support up to 1 OAM session of ping-like tool or point-to-point test) M (Fig.3, [0007] [0008] 1) Operations, Administration, and Maintenance (OAM) sessions (Fig.3, 1 OAM session of ping-like tool or point-to-point test), M (Fig.3, [0007] [0008] 1) and N (Fig.3, [0007] [0008] 3) are integers, and N is greater than M (Fig.3, [0007] [0008] 3 > 1) such that OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) for all of the N (Fig.3, [0007] [0008] 3) packet services (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests) are not simultaneously supported ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; Hence a succession of 3 point-to-point tests is not simultaneously supported), the computer readable code configured to program the device (Fig.3, PE1) to perform the steps of:
	 operate  ([0007] An in-band OAM approach for network diagnostic, which relies on OAM fault management messages, sends OAM fault messages on the same channels as user data without reservation of a separate control channel) N (Fig.3, [0007] [0008] 3) OAM sessions (Fig.3, 3 OAM sessions of ping-like tools or point-to-point tests) in a staggered manner ([0008] As shown in FIG. 3 (prior art), a network operator usually has to launch a succession of point-to-point tests to test multipoint data paths between the Provider Edge nodes (PE).; each test of point-to-point tests is staggered from each other) to support all of the N packet services with the hardware capability (Fig.3, [0007] [0008] 3 ping-like tools, i.e., (2)-(3), (4)-(5), and (6)-(7), a succession of 3 point-to-point tests).
Damm does not disclose the hardware capability of the one or more processors does not simultaneously support OAM sessions for all of the N packet services.
However, Kurita discloses hardware capability of one or more processors (Fig.5B, [0062] the edge node 1A) does not simultaneously support all of N packet services (Fig.5B, [0004] Techniques for transmitting data in a time-division manner (such as time division multiplexing (TDM)) are available. In TDM, one frame is segmented into a plurality of time slots (hereinafter simply referred to as a slot), and different data are transferred on a per slot basis. [0062] FIG. 5B diagrammatically illustrates the relationship between a slot and a frame in the edge node 1A. As illustrated in FIG. 5B, a fixed length frame having a variable-length slot is periodically repeated. For example, the edge node 1A transmits a control packet group for the transmission reservation of the data packet to the edge node 1D in a slot 1 in a given frame. Upon receiving an acknowledgement notification from the edge node 1D, the edge node 1A performs packet communication with the edge node 1D in the slot 1 on the next frame thereafter. Similarly, the edge node 1A transmits the control packet group to the edge node 1B in a slot 3 of a given frame. Upon receiving an acknowledgement notification from the edge node 1B, the edge node 1A performs packet communication with the edge node 1B in the slot 3 on the next frame thereafter.; Hence hardware capability of the edge node 1A does not support all of 3 packet services due to its TDM nature, wherein different data are transferred on a per slot basis).
 It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the hardware capability of the one or more processors of Damm not to simultaneously support OAM sessions for all of the N packet services of Damm as taught by Kurita, in (Damm, [0007]) by launching a succession of point-to-point tests (Damn, [0008]) by an edge node which is a TDM device (Kurita, [0004]).


Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Damm in view of Kurita, and in further view of Schroeder (US 9787559 B1).

Regarding claims 4, 12 and 18, Damm and Kurita do not disclose the network device is a virtual network element executed on one or more processors.
However, Schroeder discloses a network device is a virtual network element executed on one or more processors (Figs.1-4, col.1, ll.28-38, In general, techniques are described for providing network monitoring of forwarding paths that extend through overlay tunnels for data centers. In general, the disclosure provides techniques for determining latency, jitter and packet loss in a network that includes a number of physical and virtual network elements over which packets travel. In a virtual network architecture, information regarding latency of any particular flow, i.e., the time it takes for a packet to travel from one network device (e.g., server) to another network device via a particular path of switches and connectors, may not be readily available to the virtual network.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the network device of Damm and Kurita to be a virtual network element as taught by Schroeder, in order to apply the teaching of Damm and Kurita in a software defined network (SDN) (Schroeder, col.11, ll.12-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
7/2/2021